           Case 1:19-cv-09996-AJN Document 64 Filed 11/11/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
  SERGIO CALDERON LARA, JESUS
  MISARAY, BERNARDO SEGURA LARA,
  and JORGE GRANADOS,
 individually and on behalf of others similarly
 situated,                                                        Case: 19-cv-9996-AJN

                                    Plaintiff,
                                                             CERTIFICATE OF DEFAULT
                  -against-

  KNOLLWOOD ROAD DELICATESSEN
  INC. (D/B/A KNOLLWOOD GOURMET
  DELI), KNOLLWOOD DELI, INC. (D/B/A
  KNOLLWOOD GOURMET DELI),
  GAMEL C SALEH (A.K.A. MOE) ,
  KARMEN DOE , and MOAEEN TAREB,



 -------------------------------------------------------X

        I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District

of New York, do hereby certify that this action was commenced on October 29, 2019 with the

filing of a summons and complaint. (Dkt. No. 1). The First Amended Complaint was filed on July

27, 2020. (Dkt. No. 49). Defendant Moaeen Tareb was served with a copy of the First Amended

Complaint and summons, pursuant to Fed. R. Civ. P. 4(e)(1), on September 12, 2020 by personally

serving Jamal Mohamed, a person of suitable age and discretion at the Defendant Moaeen Tareb’s

actual place of business within the State, and depositing true copies of the same in a post office or

official depository under exclusive care and custody of the U.S. Postal Service within New York

State by regular first class mail; and proof of such service on the said Defendant was filed on

October 7, 2020. (Dkt. No. 57)
         Case 1:19-cv-09996-AJN Document 64 Filed 11/11/20 Page 2 of 2




       I further certify that the docket entries indicate that the above named Defendant has not

filed an answer or otherwise moved with respect to the First Amended Complaint herein. The

default of the Defendant Moaeen Tareb is hereby noted.

Dated: New York, New York
       November           , 2020

                                                          RUBY J. KRAJICK
                                                          Clerk of the Court


                                                          By:
                                                          Deputy Clerk




                                             -2-
